UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 27, 2010 MACC PRIVATE EQUITIES INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 0-24412 42-1421406 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2533 South Coast Highway 101, Suite 240,Cardiff-by-the-Sea, CA (Address of Principal Executive Offices) (Zip Code) (760) 479-5080 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Annual Meeting Record Date Set and Business Announced. The Company set the record date for determining the holders of the Common Stock entitled to notice of and to vote at the next Annual Meeting as of the close of business on August 23, 2010.The Annual Meeting is scheduled to be held on October 7, 2010. Press Release The Company issued a press release on August 27, 2010 regarding these two matters. Item 9.01.Exhibits. (d) Exhibits Press Release dated July 16, 2010 - MACC Announces Withdrawal of Rights Offering; Annual Meeting Business SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MACC PRIVATE EQUITIES INC. Date:August 27, 2010 By: /s/Travis T. Prentice Travis T. Prentice President and CEO Exhibit Index Exhibit Number Description Press Release dated August 27, 2010 - MACC Announces Annual Meeting
